Citation Nr: 0736347	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-24 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than November 25, 
2003, for the assignment of a total rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1956 to 
July 1960.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in March 2007.  This matter was 
originally on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

A document authored by a VA social worker on August 14, 2003, 
constituted an informal claim by the veteran for a total 
rating based on individual unemployability.


CONCLUSION OF LAW

The criteria for an effective date of August 14, 2003, for 
the grant of TDIU have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.16 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The Board 
observes that in light of the favorable outcome of this 
appeal, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  



II.	Earlier effective date for TDIU

The veteran seeks an effective date of August 14, 2003, for 
the award of a TDIU. The veteran contends that a VA social 
worker told him that he would put in a claim for him.  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The 
general rule with respect to the effective date for an award 
of increased compensation is that the effective date shall 
not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a) (West 2002 and Supp. 2005); 
38 C.F.R. § 3.400(o)(1) (2006).  An exception to this rule 
applies where evidence demonstrates a factually ascertainable 
increase in disability during the one-year period preceding 
the date of receipt of a claim for increased compensation. In 
that situation, the law provides that the effective date of 
the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 2002);38 C.F.R. § 3.400(o)(2) 
(2006).  In all other cases, the effective date will be the 
"date of receipt of claim or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400(o)(1) (2006); 
VAOPGCPREC 12-98 (Sept. 23, 1998), 63 Fed. Reg. 56, 703 (Oct. 
22, 1998).  

In determining an appropriate effective date for an increased 
evaluation, VA must make two essential determinations. It 
must determine (1) when a claim for an increased rating was 
received and (2) when a factually ascertainable increase in 
disability occurred so as to warrant entitlement to an 
increased evaluation.  See 38 C.F.R. §§ 3.155, 3.400(o)(2).

In the present case, the veteran was awarded an effective 
date of November 25, 2003, as this was the date the RO 
received the veteran's formal application for TDIU.  

Any communication indicating intent to apply for a benefit 
under the laws administered by the VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. § 3.155.  

To determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim. 
The Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

Of record is an August 14, 2003 VA Visual Impairment Services 
note in which a licensed social worker noted, "[The veteran] 
was advised of his possible eligibility for SC 
unemployability status with will be pursued with the VARO 
VIST contact representative."

The Board will consider whether the August 14, 2003 VA 
medical record can constitute a prior unadjudicated informal 
claim of TDIU.  Pursuant to 38 C.F.R. § 3.155(a), in order to 
constitute an informal claim the veteran must, in the 
document, express intent to apply for benefits under the laws 
administered by VA and identify the benefit being sought.  
Crawford v. Brown, 5 Vet. App. 33, 35 (1993).

Here, the August 14, 2003 medical record makes specific 
reference to a total rating and the veteran's intention to 
pursue the matter.  Thus, the Board finds that this VA 
counseling record may be accepted as statement constituting 
an informal claim for a total rating based on 
unemployability.  In this regard, the statement is found to 
be within the competence of the person making the statement, 
and shows a reasonable probability of entitlement to 
benefits.

The Board notes that the RO denied entitlement to an earlier 
effective date for the grant of TDIU because the August 14, 
2003 social worker note only indicates that the veteran 
suffers from blindness and osteoarthritis and that the 
veteran was unable to work due to these two conditions.  
However, in reading the August 2003 note, the Board finds 
that the social worker is aware that the veteran is 70 
percent service connected and makes no specific reference to 
his being unemployable due to his visual deficiencies or to 
his osteoarthritis, only that he is disabled due to them.  

In addition, because the social worker is a VA employee, it 
could be argued that since he suggested that the veteran 
pursue a claim for TDIU and knowing that TDIU could only be 
based on the veteran's service-connected disability, this 
could also be construed as the earliest date as of which it 
was ascertainable that an increase in service-connected 
disability had occurred.    

Accordingly, the Board finds that the August 14, 2003 VA 
Visual Impairment Services note constituted an informal claim 
of TDIU, the appropriate effective date of TDIU in this 
matter is August 14, 2003.


ORDER

Entitlement to an effective date of August 14, 2003, for the 
assignment of a TDIU is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


